Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4 are withdrawn, claim 5 is amended, and claims 6-12 are previously presented. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigland (US 3,930,782).
Regarding claim 5, Bigland teaches a device for manufacturing a pharmaceutical product, produced by a mixture of an excipient and an active pharmaceutical ingredient (API), the device comprising: an extruder device (10) suited to receive a mixture of powder or pellet material in a predefined ratio of the excipient and the API (Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g. mixture of powder or pellet), as per MPEP §2115) for extruding as an extruded product in a constant output flow; a print head (14) comprising one or more nozzles suited for three-dimensional (3D) printing of the pharmaceutical product in a metered fashion from the flow received by a metering pump (13) wherein the metering pump is provided between an outlet of the extruder device and an inlet of the print head, and wherein the metering pump is suited for regulated provision of the extruded product to the print head; and a distributing member (16) provided between the extruder device and the metering pump, the distributing member (16) comprising: an inlet (12) connected to the outlet of the extruder device; an outlet (17) directed towards an overflow outlet; and an outlet (17)  directed towards an input of the metering pump, wherein the distributing member is suited for distributing a part of the constant output flow, from the extruder, that is not provided to the print head to a remainder flow directed towards the overflow outlet; and distributing the constant output flow of the extruded product from the extruder to the input of the metering pump. 
Regarding claim 9, Bigland teaches the metering pump is a gear pump (13) (column 3 lines 1-4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigland (US 3,930,782) in view of Letroublon et al (US 6,641,387 B1), herein referred to as Letroublon. 
Regarding claim 6, Bigland does not explicitly teach the distribution member comprises a three-way pressure valve to automatically distribute the constant output flow from the extruder to an input flow directed towards the metering pump and to a remainder flow directed towards the overflow outlet. However, it is conventionally known for the extruder system to contain a three way valve with one inlet and two outlets. Analogous extruder art, Letroublon et al, teaches a three way valve with one inlet and two outlets (column 3 lines 35-27). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Bigland to include a three way valve, as taught by Letroublon, since (1) it is conventionally known in the art and (2) for the benefit of having multiple outlets connected to one valve to improve productivity and efficiency. 
Regarding claims 7-8, Applicant is reminded that apparatus claims are not limited by the material worked upon as per MPEP §2115. In this instant case, since both Bigland and Letroublon disclose their device is connected to multiple outlets, it would have been obvious to one ordinary skill in the art to connect the device to a waste outlet or a sampling port based on the desired final product. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigland (US 3,930,782) in view of Cousin et al (US 2011/0223293 A1).  
Regarding claims 10-11, Bigland is silent to the Archimedes type screw pump. However, it is conventionally well known in the art to utilize Archimedes type screw pump. Analogous extruder art, Cousin et al, discloses the use of an Archimedes type screw since it allows the product to advance toward the output of the extruder [0044]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Bigland to include an Archimedes type screw pump to efficiently extrude product out of the extruder. 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigland (US 3,930,782) in view of Cousin et al (US 2011/0223293 A1) and evidenced by NPL Archimedes Screw and Process Engineering. 
Regarding claim 12, Bigland is silent to the auger pump is a progressive cavity pump. However, NPL, Archimedes Screw, discloses an Archimedes screw is the oldest positive displacement pump and used in all types of machines including injection molding machines and die casting machines and NPL, Progressive Engineering, discloses a progressive cavity pump is a modern version of the Archimedes screw (Pg. 3, 6.5.1.1). MPEP 2144.08 states a prima facie case of obviousness exists when the prior art teaches a genus. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a progressive cavity pump into the device taught by Bigland since it is adept at pushing product through the extruder. 
Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. Applicant argues Bigland fails to disclose/suggest an overflow outlet. However, any outlet can be configured to be an overflow outlet. An overflow outlet does not invoke a special definition. Therefore, Bigland's outlet reads on overflow outlet. 
Applicant argues Bigland is directed towards plastic materials while Applicant’s invention is directed towards producing medicaments (containing APIs). However, MPEP 2115 states material or article worked upon my does not limit apparatus claims. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). Since the prior art discloses the claimed structural features hence, the prior art is capable of operating with any of the claimed material.
Further, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2144 II).
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743